



Exhibit 10.2




Amendment No. 12
to the Edwards Lifesciences Corporation 401(k)
Savings and Investment Plan
(Effective January 1, 2020)






The Edwards Lifesciences Corporation 401(k) Savings and Investment Plan ("Plan")
as amended and restated as of January 1, 2016 as amended by Amendment No. 1
executed on May 2, 2016, Amendment No. 2 executed on December 19, 2016,
Amendment No.3 executed on February 24, 2017, Amendment No. 4 executed on
February 24, 2017, Amendment No. 5 executed on October 27, 2017, Amendment No. 6
executed on December 19, 2017, Amendment No. 7 executed on December 19, 2017,
Amendment No. 8 executed on April 17, 2018, Amendment No. 9 executed on October
5, 2018, Amendment No. 10, executed on April 23, 2019, and Amendment No. 11
executed on June 26, 2019 is hereby further amended effective January 1, 2020,
unless specified otherwise:


1.
The first paragraph of Section 2.16 is amended by the addition of subsection (g)
to read as follows:



“2.16 “Eligible Employee”. means an Employee on the payroll of an Employer
incorporated in the United States whose Compensation constitutes wages from
employment within the meaning of Sections 3121(a) and (b) of the Federal
Insurance Contribution Act on and after the effective date of the adoption of
the Plan by the Employer, but excluding:
(a)An Employee who is a member of a group of Employees represented by a
collective bargaining representative, with respect to which the Plan has not
been extended by a currently effective collective bargaining agreement between
his Employer and the collective bargaining representative of the group of
Employees of which he is a member after good faith bargaining on the subject of
employee benefits;
(b)An Employee who is otherwise excluded from all of the groups of Employees to
whom the Plan is extended by the Employers;
(c)A leased employee who is considered an Employee under Section 2.17; and
(d)Any other individual who performs services for an Employer pursuant to an
agreement (written or oral) that classifies such individual as an independent
contractor or as an employee of another entity, or that otherwise contains a
waiver of participation in this Plan, regardless of such individual’s employment
status under common law
(e)any employee who is classified as a “proctor” who is hired in conjunction
with the launch of the THV product. Effective January 1, 2020, any employee
classified as a proctor is ineligible to participate in the Plan.
(f)individuals employed by an Employer whose entire amount of non-imputed U.S.
source income is paid to a U.S. taxing authority.
(g)Employees who are classified as interns, unless they are credited with 1,000
Hours of Service within a consecutive 12-month period.”


IN WITNESS WHEREOF, a duly authorized officer of the Company and a member of the
Administrative and Investment Committee has caused this Plan to be executed on
the 3rd day of August, 2020.


EDWARDS LIFESCIENCES
CORPORATION ADMINISTRATIVE
AND INVESTMENT COMMITTEE






By:     _/s/ Christine Z. McCauley______________


Christine Z. McCauley
Chairperson, Administrative and Investment Committee





